     Case 2:18-cv-03355-PD Document 68 Filed 08/13/19 Page 1 of 2
  Case: 19-8029 Document: 003113317901 Page: 1    Date Filed: 08/13/2019




       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  July 30, 2019
                                                  BC0-101

                                     No. 19-8029

                 JOHN J. CUNNINGHAM; DAVID CIUFFETELLI;
                                                                                FILED
                   BENJAMIN DIDONATO; JOHN RUCKI, JR.                           AUG 13 20t9
                                                                           B KATE BARKMAN, Clerk
                                          v.                                Y.          Dep. Clark

 WAWA, INC.; RETIREMENT PLANS COMMITTEE OF WAWA, INC.; JARED G.
 CULOTTA; MICHAELJ. ECKHARDT; JAMES MOREY; CATHERINE PULOS;
HOWARD B. STOECKEL; DOROTHY SWARTZ; RICHARD D. WOOD, JR.; KEVIN
                 WIGGINS; CHRISTOPHER D. WRIGHT

   WAWA, INC. EMPLOYEE STOCK OWNERSHIP PLAN, Nominal Defendant


     Wawa, Inc.; Retirement Plans Committee of Wawa, Inc.; Jared G. Culotta;
     Michael J. Eckhardt; James Morey; Catherine Pulos; Howard B. Stoeckel;
    Dorothy Swartz; Richard D. Wo_od, Jr.; Kevin Wiggins; Christoper D. Wright,
                                                   Petitioners

                            (E.D. Pa. No. 2-18-cv-03355)


Present: AMBRO, KRAUSE and PORTER, Circuit Judges

     1. Petition for Leave to Appeal the July 2, 2019 order granting class certification
        pursuant to Fed. R. Civ. P. 23(f);

     2. Response by Respondents in Opposition;

     3. Motion for leave to file a Reply to Response in Opposition to Petition for
        Leave to Appeal Pursuant to Fed. R. Civ. P. 23(f);

     4. Response filed by Respondents David Ciuffetelli, John J. Cunningham,
        Benjamin Didonato and John Rucki, Jr. to motion to file response/reply.


                                                      Respectfully,
   Case 2:18-cv-03355-PD Document 68 Filed 08/13/19 Page 2 of 2
   Case: 19-8029 Document: 003113317901 Page: 2    Date Filed: 08/13/2019



                                                       Clerk/OG



                                       ORDER
-------------------------------                  -----------------------------~
     The foregoing Petition for Leave to Appeal Pursuant to Fed. R. Civ. P. 23 (f) is
granted. The Motion for Leave to File a Reply to Response in Opposition to Petition for
Leave to Appeal Pursuant to Fed. R. Civ. P. 23 (f) and Response to motion to file
response/rep Iy is denied as moot.

                                                       By the Court,

                                                       s/ David J. Porter
                                                       Circuit Judge
Dated: August 13, 2019
Lmr/cc: Gary L. Azorsky
Robert J. Barton
Richard E. Donahoo
Colin M. Downes
Daniel Feinberg
Raymond M. Sarola
Nina Wasow
Michael E. Kenneally
Brian T. Ortelere
Christopher M. Varano
                                                 Patricia S. Dodszuweit. Clerk
